DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract should refrain for legal terminology such as “as further defined by the claims below”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iyer et al (U.S. Patent Number 7,883,207).
With regard to independent claim 1, Iyer et al teaches an ophthalmic lens device for placement on an eye (column 2, lines 27-30) comprising, a lens comprising a biocompatible material (column 2, lines 27-30, wherein the biocompatible material is an inherent feature of a contact lens); and a rigid insert (Figure 2, element 104 and column 3, lines 34-35) having a three- dimensional topography (Figure 2, element 206) encapsulated within said lens (column 1, lines 23-26).
With regard to dependent claim 13, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an ophthalmic lens device wherein at least one of the rigid lens insert and lens provide polarization (column 11, lines 29-32).
With regard to dependent claim 14, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an ophthalmic lens device wherein at least one of the rigid lens insert and lens comprises a region of coloration (column 11, lines 29-32).

Claims 2-6, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al (U.S. Patent Number 7,883,207) as applied to claim 1 above, and further in view of Perel et al (U.S. Patent Number 7,101,042).
With regard to dependent claim 2, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an ophthalmic lens device wherein the insert is a multifocal insert (column 2, lines 13-15), but fails to explicitly teach such an ophthalmic lens wherein the three-dimensional topography provides correction for astigmatic vision. In a related endeavor, Perel et al teaches a multifocal contact lens (column 2, lines 59-61) wherein each zone provides correction for astigmatic vision (column 3, lines 1-4 and column 25, lines 8-18) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as taught by Iyer et al, with the multiple zone astigmatic correction approach, as taught by Perel et al, to provide clear vision in the far and near regions.
With regard to dependent claim 3, Iyer et al in view of Perel et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Iyer et al further teaches such an ophthalmic lens device wherein the rigid insert comprises a plurality of zones (column 2, lines 20-24).
With regard to dependent claim 4, Iyer et al in view of Perel et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Perel et al teaches a multifocal contact lens (column 2, lines 59-61) wherein each zone is capable of mirroring an astigmatic characteristic of the eye (column 3, lines 1-4 and column 25, lines 8- 18), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as taught by Iyer et al, with the multiple zone astigmatic correction approach, as taught by Perel et al, to provide clear vision in the far and near regions.  It should also be noted that it has been held that the recitation that an element is “capable of’ performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
With regard to dependent claim 5, Iyer et al in view of Perel et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Perel et al teaches a multifocal contact lens (column 2, lines 59-61) wherein each zone is substantially mirrors the astigmatic characteristic of the eye (column 3, lines 1-4 and column 25, lines 8- 18), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens having a three-dimensional topography, as taught by Iyer et al, with the multiple zone astigmatic correction approach, as taught by Perel et al, to provide clear vision in the far and near regions.
With regard to dependent claim 6, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such an ophthalmic lens wherein the lens has a three-dimensional topography. In a related endeavor, Perel et al teaches a multifocal contact lens (column 2, lines 59-61) wherein the lens has a three-dimensional topography (Figure 1), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as taught by Iyer et al, with the lens having a three-dimensional topography, as taught by Perel et al, to provide regions having different power profiles to correct for far and near vision.
With regard to dependent claim 16, Iyer et al in view of Perel et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Iyer et al further teaches such an ophthalmic lens device wherein the zones comprise materials of different density (column 2, lines 40-44).
With regard to dependent claim 17, Iyer et al in view of Perel et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Iyer et al further teaches such an ophthalmic lens device wherein the zones comprise areas of differing refractive index (column 2, lines 48-49).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al (U.S. Patent Number 7,883,207) as applied to claim 1 above, and further in view of Dahi et al (U.S. Patent Number 7,322,694).
With regard to dependent claim 8, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such an ophthalmic lens further comprising a stabilizing feature. In a related endeavor, Dahi et al teaches a contact lens using the well-known technique of providing a ballast (column 9, lines 37-47) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as taught by Iyer et al, with stabilizing feature, as taught by Dahi et al, to produce rotational stability of the contact lens.
With regard to dependent claim 9, Iyer et al in view of Dahi et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 8, but fail to explicitly teach such an ophthalmic lens that orients the lens device to align the three- dimensional topography of the rigid insert with the astigmatic vision characteristics of the eye. However, it should be noted that given the inherency of a stabilizing feature, to stabilize and provide a particular orientation of a contact lens, as is known in the art, it only requires one of routine skill in the art to design the stabilizing feature to maintain an orientation on the eye of a wearer in a position to align with the astigmatic vision characteristics of the eye.
With regard to dependent claim 10, Iyer et al in view of Dahi et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, wherein Dahi et al further teaches such an ophthalmic lens device wherein the stabilizing feature alters the front curve surface of the lens (column 9, lines 37-41).
With regard to dependent claim 11, Iyer et al in view of Dahi et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 10, wherein Dahi et al further teaches such an ophthalmic lens device wherein the stabilizing feature projects from the front curve surface of the lens (column 9, lines 37-41).
With regard to dependent claim 12, Iyer et al in view of Dahi et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, wherein Dahi et al further teaches such an ophthalmic lens device wherein the stabilizing feature adds sufficient mass to ballast the ophthalmic lens device (column 9, lines 37-41).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al (U.S. Patent Number 7,883,207) as applied to claim 1 above, and further in view of Pugh et al (U.S. Patent Publication 2011/0157544).
With regard to dependent claim 15, Iyer et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such an ophthalmic lens further comprising an active agent. In a related endeavor, Pugh et al teaches a contact lens (page 1, paragraph [0002]) with a ridged insert (page 2, paragraph [0036]) and further teaches the well-known technique of incorporating an active agent into a contact lens (page 1, paragraph [0003]) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as taught by Iyer et al, by incorporating the active agent, as taught by Pugh et al, to provide therapeutic functionality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 17, 18, 20 and 21 of U.S. Patent Number 8,974,055. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an ophthalmic lens having a rigid insert as outlined below:

U.S. Patent Application Number 17/167,074
U.S. Patent Number 8,974,055
Claim 1
An ophthalmic lens device for placement on an eye comprising: a lens comprising a biocompatible material; and a rigid insert having a three-dimensional topography encapsulated within said lens.

Claim 2
The ophthalmic lens device of claim 1, wherein said three-dimensional topography provides correction for astigmatic vision. 


Claim 3
The ophthalmic lens device of claim 2, wherein said rigid insert comprises a plurality of zones.



Claim 1
An ophthalmic lens device comprising: a lens comprising a biocompatible material, wherein the biocompatible material allows for placement of the ophthalmic lens device on the eye; a rigid insert wherein the lens encapsulates the rigid insert: and a feature capable of correcting astigmatic vision, wherein the feature is located on one or both of the lens and the rigid insert, wherein the rigid insert includes at least a first zone comprising a first material and a second zone comprising a second material, wherein the first zone and the second zone are capable of masking astigmatic vision characteristics of the eye.

Claim 2
The ophthalmic lens device of claim 1, wherein the rigid insert has three-dimensional topography.

Claim 5
The ophthalmic lens device of claim 2, wherein said three-dimensional topography substantially mirrors the astigmatic characteristics of the eye.

Claim 3
The ophthalmic lens device of claim 2, wherein said three-dimensional topography of the rigid insert substantially mirrors the astigmatic vision characteristics of the eye.

Claim 6
The ophthalmic lens device of claim 1, wherein said lens has a three-dimensional topography.

Claim 5
The ophthalmic lens device of claim 3, wherein the lens has a three-dimensional topography.

Claim 7
The ophthalmic lens device of claim 6, wherein the three-dimensional topography of the lens enhances a corrective property of the rigid insert.
Claim 6
The ophthalmic lens device of claim 5, wherein the three-dimensional topography of the lens is capable of enhancing a corrective property of the rigid insert.
Claim 1
An ophthalmic lens device for placement on an eye comprising: a lens comprising a biocompatible material; and a rigid insert having a three-dimensional topography encapsulated within said lens.

Claim 2
The ophthalmic lens device of claim 1, wherein said three-dimensional topography provides correction for astigmatic vision. 

Claim 3
The ophthalmic lens device of claim 2, wherein said rigid insert comprises a plurality of zones.

Claim 4
The ophthalmic lens device of claim 3, wherein each zone is capable of mirroring an astigmatic characteristic of the eye.
Claim 17
An ophthalmic lens device comprising:
a lens comprising a biocompatible material, wherein the biocompatible material allows for placement of the ophthalmic lens device on an eye; a rigid insert encapsulated within the lens; and a feature capable of correcting astigmatic vision located on one or both of the lens and the rigid insert, wherein the rigid insert includes a plurality of zones, wherein each zone is capable of mirroring an astigmatic characteristic of the eye, and wherein the rigid insert has a three-dimensional topography.
Claim 5
The ophthalmic lens device of claim 2, wherein said three-dimensional topography substantially mirrors the astigmatic characteristics of the eye.
Claim 18
The ophthalmic lens device of claim 17, wherein said three-dimensional topography  of the rigid insert substantially mirrors the astigmatic characteristics of the eye.
Claim 6
The ophthalmic lens device of claim 1, wherein said lens has a three-dimensional topography.
Claim 20
The ophthalmic lens device of claim 18, wherein the lens comprises a three-dimensional topography.
Claim 7
The ophthalmic lens device of claim 6, wherein the three-dimensional topography of the lens enhances a corrective property of the rigid insert.
Claim 21
The ophthalmic lens device of claim 20, wherein the three-dimensional topography of the lens is capable of enhancing a corrective property of the rigid insert.


Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 17, 18, 20 and 21 of U.S. Patent Number 8,974,055, as applied above, in view of Dahi et al (U.S. Patent Number 7,322,694).  Although the claims at issue are not identical, both the instant invention and U.S. Patent Number 8,974,055 are not patentably distinct from each other because both claim an ophthalmic lens device for placement on an eye comprising, a lens comprising a biocompatible material; and a rigid insert having a three-dimensional topography encapsulated within said lens, however, U.S. Patent Number 8,974,055 fails to explicitly claim such an ophthalmic lens further comprising a stabilizing feature. In a related endeavor, Dahi et al teaches a contact lens using the well-known technique of providing a ballast (column 9, lines 37-47) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as claimed in U.S. Patent Number 8,974,055, with stabilizing feature, as taught by Dahi et al, to produce rotational stability of the contact lens. 

Claims 13, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 17, 18, 20 and 21 of U.S. Patent Number 8,974,055, as applied above, in view of Iyer et al (U.S. Patent Number 7,883,207). Although the claims at issue are not identical, both the instant invention and U.S. Patent Number 8,974,055 are not patentably distinct from each other because both claim an ophthalmic lens device for placement on an eye comprising, a lens comprising a biocompatible material; and a rigid insert having a three-dimensional topography encapsulated within said lens, however, U.S. Patent Number 8,974,055 fails to explicitly claim such an ophthalmic lens further providing polarization, coloration, zones comprising materials of different density and zones comprising areas of differing refractive index. In a related endeavor, Iyer et al teaches an ophthalmic lens device for placement on an eye (column 2, lines 27-30) comprising, a lens comprising a biocompatible material (column 2, lines 27-30, wherein the biocompatible material is an inherent feature of a contact lens); wherein the zones comprise materials of different density (column 2, lines 40-44); wherein the zones comprise areas of differing refractive index (column 2, lines 48-49), and a rigid insert (Figure 2, element 104 and column 3, lines 34-35) having a three-dimensional topography (Figure 2, element 206) encapsulated within said lens (column 1, lines 23-26) further comprising at least one of the rigid lens insert and lens provide polarization and a region of coloration (column 11, lines 29-32), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as claimed in U.S. Patent Number 8,974,055, with polarization and coloration, as taught by Iyer et al, reduce unwanted light to the wearer.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 17, 18, 20 and 21 of U.S. Patent Number 8,974,055, as applied above, in view of Pugh et al (U.S. Patent Publication 2011/0157544). Although the claims at issue are not identical, both the instant invention and U.S. Patent Number 8,974,055 are not patentably distinct from each other because both claim an ophthalmic lens device for placement on an eye comprising, a lens comprising a biocompatible material; and a rigid insert having a three- dimensional topography encapsulated within said lens, however, U.S. Patent Number 8,974,055 fails to explicitly claim such an ophthalmic lens further comprising an active agent. In a related endeavor, Pugh et al teaches a contact lens (page 1, paragraph [0002]) with a ridged insert (page 2, paragraph [0036]) and further teaches the well-known technique of incorporating an active agent into a contact lens (page 1, paragraph [0003]) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ophthalmic lens, as claimed in U.S. Patent Number 8,974,055, with the active agent, as taught by Pugh et al, to provide therapeutic functionality.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 October 2022